NO. 12-11-00125-CV

                      IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

IN RE:                                         §

JOE SALINAS ESTRADA, JR.,                      §            ORIGINAL PROCEEDING

RELATOR                                        §

                              MEMORANDUM OPINION
       Relator, Joe Salinas Estrada Jr., filed a pro se petition for writ of mandamus alleging
various “civil and criminal rights violations complaints.” He identifies the respondents as “Doug
Lowe, Janice Staples, Greg Abbott, Rick Perry, Todd A. Foxworth, James Rheams, Lynn Clark,
Nathanial Quatermen, Brad Livingston, Maria Ramizez, Anthony W. Allison, Evelyn Green,
Lance A. Rogers, Justin W. Scoggins, et al.”
       This court’s mandamus jurisdiction is expressly limited to (1) writs against a district
court judge or county court judge in the court of appeals district, and (2) all writs necessary to
enforce the jurisdiction of the court of appeals. TEX. GOV’T CODE ANN. § 22.221(b) (Vernon
2004). The respondents named in Estrada’s mandamus petition are not district judges or county
court judges. Therefore, this court does not have mandamus jurisdiction over the respondents
unless mandamus is necessary to enforce the court’s jurisdiction.
       Estrada has not shown that mandamus against any of the named respondents is necessary
to enforce this court’s jurisdiction. Consequently, we lack jurisdiction to grant the requested
relief. See id. Accordingly, the petition for writ of mandamus is dismissed. All pending
motions are overruled as moot.
                                                                BRIAN HOYLE
                                                                  Justice




Opinion delivered May 18, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2